Citation Nr: 0308752	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  03-02 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether retroactive payments can be issued for training for 
the veteran's spouse from December 3, 1991 to February 25, 
1994.


ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from October 1969 to July 
1971.  The appellant is the veteran's spouse.  

An August 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington 
granted service connection for psychiatric disability for the 
veteran, granted him a total disability rating based on 
individual unemployability due to service-connected 
disability, and granted basic eligibility to Dependents' 
Educational Assistance; all grants were effective February 8, 
1993.  

A VA Form 22-5490, Application For Survivors' And Dependents' 
Educational Assistance, was received by VA from the appellant 
in February 2002, along with enrollment certifications 
covering the period from December 3, 1991 to February 25, 
1994.  The appellant's claim was denied by the RO in St. 
Louis, Missouri based on its finding that the training was 
received more than one year before the application was filed 
with VA. The appellant appealed that decision.


REMAND

In her February 2003 substantive appeal (VA Form 9), the 
appellant requested that she be allowed to present testimony 
at a personal hearing before a member of the Board of 
Veterans' Appeals (the Board).  

An appellant has a right to a hearing.  See 38 C.F.R. 
§ 20.701(a) (2002).  To ensure full compliance with due 
process requirements, this case is REMANDED to the St. Louis 
RO for the following action:


The St. Louis RO should contact the appellant with 
respect to her request for a hearing before a 
traveling member of the Board.  The appellant 
should be offered a choice of locations, to include 
the RO in Seattle, Washington (she evidently 
resides in Washington State).  Appropriate steps 
should then be undertaken to schedule the appellant 
for a travel board hearing. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


CONTINUED ON NEXT PAGE

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




